Citation Nr: 0004789	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's income is excessive for the payment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran, E. W.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


FINDING OF FACT

The veteran's countable annual income for VA purposes is in 
excess of $8,486.


CONCLUSION OF LAW

The veteran's countable income is in excess of the maximum 
amount allowable for payment of pension benefits.  38 
U.S.C.A. § 1521(a),(b) (West 1991); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a nonservice-connected 
disability pension as a result of qualifying service during 
World War II.  As part of his claim, the veteran submitted a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, in February 1997.  The veteran indicated that he 
received Social Security Administration (SSA) benefits of 
$870 per month and a pension of $77 per month from his 
private employer.  The annual total income was $11,364.  He 
also listed payment of $348 for medical insurance for the 
period from January 1, 1996, to December 31, 1996.

The veteran's claim was denied in March 1997 because his 
annual income exceeded the allowable limit of $8,486.  His 
payment of $348 for hospital insurance was not considered an 
allowable expense as it was paid prior to receipt of the 
claim.

The veteran submitted a VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, in March 1997.  He also 
submitted VA Form 21-8416 (JF), Medical Expense Report.  The 
veteran did not, however, list any medical expense on the 
report form.

The veteran testified before the undersigned Board member at 
a hearing in Nashville, Tennessee, in January 2000.  The 
veteran testified that he received $86 per month from his 
pension and $788 per month from SSA, or a total of $10,488 
per year.  He said that he had to make co-payments for his 
treatment at the local VA facility.  He also testified that 
he did not receive, or pay for, any private healthcare 
(transcript p. 7).  He purchased over-the-counter drugs (OTC) 
to treat his arthritis and eye condition.  It was estimated 
that he spent approximately $240 per year for his VA 
healthcare (transcript p. 9), and approximately $20 per month 
for his OTC drugs (transcript pp. 10 and 13). 

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3) 
(1999).  Pension benefits shall be paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  Effective December 1, 1996, the 
maximum annual rate of nonservice connected disability 
pension for a veteran was $8,486.  38 C.F.R. § 3.23(a).  
Effective September 30, 1999, the maximum allowable was 
$8,316.  64 Fed.Reg. 68413 (1999).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses/burials/just 
debts, educational expenses, certain portion of a child's 
income, Domestic Volunteer Service Act program payments, 
distribution of funds under 38 U.S.C.A. § 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity paid by the Department of Defense, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, the portion of proceeds from the cash surrender of 
a life insurance policy which represents a return of 
insurance premiums, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act payments, Alaska Native Claims 
Settlement Act payments, and monetary allowances under 38 
U.S.C.A. § 1805.

In this case, the veteran's income from SSA and private 
pension was $11,364 at the time he submitted his claim.  The 
maximum allowable income to qualify for the claimed pension 
during the appeal period was $8,486.  As noted previously, in 
computing income, payment of any kind from any source will be 
counted as income unless specifically excluded under 38 
C.F.R. § 3.272.  Even if a deduction is allowed for the 
veteran's co-payments for his VA healthcare and his OTC drug 
purchases, his income level would still far exceed the 
allowable limit. 

Since the veteran's Social Security benefits and additional 
retirement pension are considered countable income, and since 
these benefits in the years 1997 through 2000 were more than 
$8,486, even after any allowable deduction for unreimbursed 
medical expenses, the appellant's income exceeds the maximum 
annual rate of pension for a single claimant.  Since the 
pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The Board having determined that the veteran's countable 
income is excessive for the payment of improved disability 
pension, the appeal is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

